Case 18-13469-elf       Doc 41     Filed 01/30/19 Entered 01/30/19 10:24:45            Desc Main
                                   Document      Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE                               )                 CHAPTER 13
                                    )
      TODD D. POLIN, and            )                 CASE NO. 18-13469-ELF
      HEATHER E POLIN,              )
                        Debtors     )
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ )
CAPITAL ONE AUTO FINANCE, A         )
DIVISION OF CAPITAL ONE, N.A.,      )                 HEARING DATE:
                        Movant      )                 Tuesday, February 26, 2019
                                    )                 9:30 a.m.
      vs.                           )
                                    )
TODD D. POLIN, and                  )
HEATHER E POLIN,                    )
                                    )                 LOCATION:
                                    )                 U.S. Bankruptcy Court
                        Respondents )                 Robert N.C. Nix Federal Courthouse
      and                           )                 Courtroom No. 1
WILLIAM C. MILLER,                  )                 900 Market Street
                        Trustee     )                 Philadelphia, PA 19107

                      NOTICE OF MOTION, RESPONSE DEADLINE
                               AND HEARING DATE

Capital One Auto Finance, a division of Capital One, N.A. has filed a Motion for Relief with the
Court to Lift the Automatic Stay to Permit Capital One Auto Finance, a division of Capital One,
N.A. to Repossess Debtor’s Property described as a 2011 NISSAN Pathfinder-V6 Utility 4D SV
4WD, V.I.N. 5N1AR1NB5BC630409.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this case. (If you do not have an attorney, you may wish to
consult an attorney).

1. If you do not want the court to grant the relief sought in the motion or if you want the court to
consider you views on the motion, then on or before February 13, 2019, you or your attorney must
do all of the following:

                 (a) file an answer explaining you position at:

                              United States Bankruptcy Court Clerk
                              Eastern District of Pennsylvania
                              900 Market Street, Suite 400
                              Philadelphia, PA 19107-4299
Case 18-13469-elf       Doc 41     Filed 01/30/19 Entered 01/30/19 10:24:45             Desc Main
                                   Document      Page 2 of 2


If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so
it will be received on or before the date stated above; and,

                  (b) mail a copy to the movant's attorney:

                               Jason Brett Schwartz, Esquire
                               Mester & Schwartz, P.C.
                               1333 Race Street
                               Philadelphia, PA 19107
                               (267) 909-9036

                               William C. Miller, Trustee
                               P.O. Box 1229
                               Philadelphia, PA 19105

                               Office of the U.S. Trustee
                               833 Chestnut Street, Suite 500
                               Philadelphia, PA 19107

2. If you or your attorney do not take the steps described in paragraphs (a) and (b) above and attend
the hearing, the court may enter an order granting the relief requested in the motion.

3. A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank on Tuesday,
February 26, 2019 at 9:30 a.m. in Courtroom 1, United States Bankruptcy Court, 900 Market Street,
Philadelphia, PA 19107.

4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

5. You may contact the Bankruptcy Clerk's office at (215) 408-2800 to find out whether the
hearing has been canceled because no one filed an answer.

DATE: January 30, 2019
